No.    81-269

                    I N THE SUPREME COURT OF THE STATE O M N A A
                                                        F OTN

                                                   1982




STATE OF MONTANA,

                     P l a i n t i f f and Respondent,

         -vs-

GEORGE ALLEN,

                     Defendant and A p p e l l a n t .




Appeal from:       D i s t r i c t Court of t h e Eleventh 3 u d i c i a l D i s t r i c t ,
                   I n and f o r t h e County o f F l a t h e a d , The H o n o r a b l e
                   R o b e r t C. S y k e s , J u d g e p r e s i d i n g .


C o u n s e l o f Record:

       For Appellant:

                     S h e r l o c k & N a r d i , K a l i s p e l l , Montana

       For Respondent:

                     Hon. Mike G r e e l y , A t t o r n e y G e n e r a l , H e l e n a ,
                     14on Lana
                     Ted 0. Lyrnpus, County A t t o r n e y , K a l i s p e l l ,
                     Montana




                                             Submitted:         March 1 6 ,      1982

                                                Decided :      MAY 14 1982

Filed:    MAY 14 1982



                                             Clerk
M r . C h i e f J u s t i c e F r a n k I . H a s w e l l d e l i v e r e d t h e O p i n i o n of t h e
Court.
            On December 3 0 , 1 9 8 1 , w e remanded t h i s a p p e a l t o t h e
D i s t r i c t C o u r t f o r a n e v i d e n t i a r y h e a r i n g on t h e terms o f a p l e a

b a r g a i n a g r e e m e n t and w h e t h e r t h e p r o s e c u t o r v i o l a t e d t h e
agreement.           S t a t e v. A l l e n ( 1 9 8 1 ) ,          Mont   .--
                                                                           1 P.2d 1   38

St.Rep.       2192.       The e v i d e n t i a r y h e a r i n g h a s b e e n h e l d ; t h e

D i s t r i c t C o u r t h a s c e r t i f i e d its f i n d i n g s of f a c t , c o n c l u s i o n s of

l a w , and o r d e r to t h i s C o u r t ; s u p p l e m e n t a l b r i e f s h a v e b e e n f i l e d
b y t h e p a r t i e s ; and t h e a p p e a l i s now b e f o r e u s f o r f i n a l d e t e r -

m i n a t i o n p u r s u a n t to o u r r e t e n t i o n of j u r i s d i c t i o n .
            A l t h o u g h t h e f a c t s were s e t o u t a t l e n g t h i n o u r p r e v i o u s
o p i n i o n , s u p r a , w e r e c o u n t them b r i e f l y h e r e .       On J u l y 1 4 , 1 9 8 0 ,

d e f e n d a n t was c h a r g e d w i t h s e x u a l i n t e r c o u r s e w i t h o u t c o n s e n t
i n v o l v i n g a r e g u l a r course of conduct w i t h h i s d a u g h t e r , age
u n d e r 1 6 , from 1 9 7 7 t h r o u g h S e p t e m b e r , 1 9 7 9 .        A t the arraignment

t h e n e x t d a y , a n amended i n f o r m a t i o n was f i l e d c h a r g i n g d e f e n -
d a n t with sexual a s s a u l t .           D e f e n d a n t p l e a d e d g u i l t y and was
r e l e a s e d t o t h e V e t e r a n s H o s p i t a l i n S h e r i d a n , Wyoming.

            On November 3 , 1 9 8 0 , a t t h e h e a r i n g i n a g g r a v a t i o n o r
m i t i g a t i o n o f p u n i s h m e n t , d e f e n d a n t was s e n t e n c e d t o 20 y e a r s
imprisonment.             On J a n u a r y 7 , 1 9 8 1 , t h e D i s t r i c t C o u r t e n t e r e d

a n o r d e r f i n d i n g t h e p r i o r s e n t e n c e r e a s o n a b l e and l e f t it
unchanged.          On J a n u a r y 1 2 , d e f e n d a n t r e q u e s t e d t h e D i s t r i c t C o u r t
t o s e t t h e s e n t e n c e a s i d e o r to be a l l o w e d to w i t h d r a w h i s p l e a
b e c a u s e t h e c o u n t y a t t o r n e y a l l e g e d l y f a i l e d to f u l f i l l h i s p r o -
mises made t o t h e d e f e n d a n t i n a p l e a b a r g a i n a g r e e m e n t d a t e d
J u l y 2 , 1 9 8 0 , t h e r e b y d e n y i n g d e f e n d a n t d u e p r o c e s s o f law.            The
p u r p o r t e d a g r e e m e n t was c o n t a i n e d i n a l e t t e r from d e f e n d a n t ' s
c o u n s e l t o t h e p r o s e c u t i n g a t t o r n e y and p r o v i d e d i n p e r t i n e n t
part:
            " I t i s my u n d e r s t a n d i n g t h a t y o u r o f f i c e would
            b e w i l l i n g to a c c e p t a p l e a to o n e c o u n t o f
            s e x u a l i n t e r c o u r s e w i t h o u t c o n s e n t from m y
            c l i e n t and i n r e t u r n would recommend - -e            to th
            c o u r t t h a t M r . A l l e n r e c e i v e a s u s ~ e n d e ds e n -
           t e n c e f o r a p e r i o d - -n-o f i f t e e n y e a r s and
                                             of te t
           t h a t s a i d s u s p e n s i o n be c o n d i t i o n a l upon h i s
           a t t e n d i n g a n d - c o m p l e t i n g a t r e a t m e n t program a t
           t h e V e t e r a n s H o s p i t a l i n S h e r i d a n , Wyoming, f o r
           w h a t e v e r t i m e p e r i o d t h e y deem a p p r o p r i a t e and
           necessary.            I t i s my u n d e r s t a n d i n g t h a t y o u r
           o f f i c e w i l l not present testimony i n aggravation
           o f s e n t e n c e n o r o p p o s e a w i t h d r a w a l of t h e
           g u i l t y p l e a s h o u l d o u r a g r e e m e n t n o t be f o l l o w e d
           by t h e c o u r t .
           " I f you h a v e a n y a d d i t i o n s o r c o r r e c t i o n s p l e a s e
           d o n ' t h e s i t a t e to c o n t a c t m e a t a n y t i m e . "
           (Emphasis added.)
The p r o s e c u t i n g a t t o r n e y acknowledged t h a t he made no w r i t t e n

r e s p o n s e to t h i s l e t t e r .   The D i s t r i c t C o u r t d e n i e d d e f e n d a n t ' s
m o t i o n t o s e t t h e s e n t e n c e a s i d e or t o w i t h d r a w t h e g u i l t y p l e a .
           Our f i r s t c o n s i d e r a t i o n of t h e case f o l l o w e d .           W e remanded

w i t h i n s t r u c t i o n s t o t h e D i s t r i c t C o u r t t o d e t e r m i n e t h e terms of

t h e p l e a b a r g a i n a g r e e m e n t and w h e t h e r t h e c o u n t y a t t o r n e y
b r e a c h e d them.      Although a p p e l l a n t r a i s e s p e r i p h e r a l i s s u e s , t h e
c e n t r a l i s s u e h e r e r e v o l v e s around t h e county a t t o r n e y ' s f a i l u r e

t o recommend t h e s u s p e n d e d s e n t e n c e o f 1 0 t o 1 5 y e a r s .              The
D i s t r i c t C o u r t made t h e f o l l o w i n g f i n d i n g of f a c t r e l a t i n g t h e r e t o :

           "19.   The County A t t o r n e y d i d n o t a g r e e to
           recommending a s u s p e n d e d S e n t e n c e . H e d i d a g r e e
           t o make no o p p o s i t i o n to t h e r e q u e s t of t h e
           Defendant f o r a suspended s e n t e n c e . "

The D i s t r i c t c o u r t made t h e f o l l o w i n g f i n d i n g r e g a r d i n g t h e p r e s e n -
t a t i o n o f t h e a g r e e m e n t t o t h e c o u r t , w h i c h i s u n c o n t r o v e r t e d by
defense counsel :

           "14. A t t h e J a n u a r y 7 t h h e a r i n g , t h e d e f e n s e
           c o u n s e l p r e s e n t e d to t h e Court f o r t h e f i r s t
           t i m e t h e J u l y l e t t e r of M r . Nardi [ d e f e n s e
                         .
           c o u n s e l ] The C o u r t a t t h a t t i m e d i s r e g a r d e d t h e
           l e t t e r f o r a n y and a l l p u r p o s e s .


           "18.        U n t i l J a n u a r y 7, 1981, no mention w a s e v e r
           made by e i t h e r t h e d e f e n s e c o u n s e l n o r t h e
           D e f e n d a n t a s t o t h e recommended 1 5 y e a r
           s u s p e n d e d S e n t e n c e b y t h e County A t t o r n e y , n o r
           a n y m e n t i o n made a s t o a c h a n g e o f p l e a        ."
The f o l l o w i n g c o n c l u s i o n s o f l a w were e n t e r e d w i t h r e g a r d to t h e
plea bargain i t s e l f :

           " 1 . The i n i t i a l p l e a - b a r g a i n a g r e e m e n t b e t w e e n
           d e f e n s e c o u n s e l and t h e p r o s e c u t o r was t h a t t h e
           D e f e n d a n t would e n t e r a p l e a of g u i l t y to t h e
           o f f e n s e of Sexual I n t e r c o u r s e without Consent,
           o n e c o u n t , a f e l o n y , and t h a t i n e x c h a n g e f o r
           w h i c h p l e a t h e p r o s e c u t o r would:         n o t pursue t h e
           a d d i t i o n a l c o u n t s of t h e o r i g i n a l charge; a s s e n t
           t o and j o i n i n t h e D e f e n d a n t ' s r e q u e s t t h a t h e
           b e s e n t t o t h e F o r t S h e r i d a n V e t e r a n s Admini-
           s t r a t i o n H o s p i t a l p r i o r t o i m p o s i t i o n of S e n t e n c e ,
           a n d , f o l l o w i n g h i s s u c c e s s f u l c o m p l e t i o n of t h e
           F o r t Sheridan Veterans Administration Hospital
           t r e a t m e n t p r o g r a m and a p p r o p r i a t e d i s c h a r g e
           t h e r e f r o m , n o t oppose t h e Defendantt s proposi-
           t i o n to t h e C o u r t t h a t h e r e c e i v e a n e x t e n d e d
           suspended Sentence.
           "2.  The S t a t e d i d n o t a g r e e t o a £ f i r m a t i v e l y
           recommending a s u s p e n d e d S e n t e n c e .


           "7.       The p r o s e c u t o r d i d n o t o p p o s e a n y s u s p e n d e d
           S e n t e n c e a t a n y time."
           The i s s u e now b e f o r e u s is w h e t h e r t h e p r o s e c u t i n g a t t o r -

n e y b r e a c h e d t h e terms o f t h e p l e a b a r g a i n , d e n y i n g d e f e n d a n t
due process of law.
           The t r a n s c r i p t o f t h e h e a r i n g o n remand r e v e a l s t w o d i s t i n c t

v e r s i o n s o f what t h e p a r t i e s b e l i e v e d t h e a g r e e m e n t to b e .
D e f e n d a n t ' s c o u n s e l s t a t e d t h e y f e l t t h e l e t t e r embodied t h e
terms o f t h e a g r e e m e n t and so a d v i s e d t h e i r c l i e n t .            The c o u n t y

a t t o r n e y , o n t h e o t h e r h a n d , r e p e a t e d l y s t a t e d t h a t he n e v e r
a g r e e d t o recommend a s u s p e n d e d s e n t e n c e b u t t h a t h e would n o t
o b j e c t t o a suspended s e n t e n c e .           H e f e l t t h a t h i s v e r s i o n of      the

a g r e e m e n t was e s t a b l i s h e d by t h e numerous c o n t a c t s b e t w e e n t h e
p a r t i e s subsequent t o the quoted letter.
           D e f e n d a n t ' s c o u n s e l r e l y h e a v i l y o n S a n t o b e l l o v. N e w

York ( 1 9 7 1 ) , 404 U.S. 2 5 7 , 92 S . C t .    4 9 5 , 3 0 L. Ed. 2d 427.       In t h a t
c a s e t h e o r i g i n a l p r o s e c u t o r a g r e e d t o make n o r e c o m m e n d a t i o n as

t o s e n t e n c e i n r e t u r n f o r t h e d e f e n d a n t ' s p l e a d i n g g u i l t y to a
lesser i n c l u d e d o f f e n s e   .    Seven months l a t e r , a t t h e s e n t e n c i n g
h e a r i n g , a d i f f e r e n t p r o s e c u t o r recommended t h e maximum o n e - y e a r
sentence.

           The Supreme C o u r t r e v e r s e d t h e s e n t e n c e and remanded t h e
case b a c k t o t h e s t a t e d i s t r i c t c o u r t f o r f u r t h e r c o n s i d e r a t i o n ,
stating:
           "   ...         when a p l e a r e s t s i n a n y s i g n i f i c a n t
           d e g r e e on a p r o m i s e or a g r e e m e n t o f t h e
           p r o s e c u t o r , so t h a t it c a n be s a i d to be p a r t of
           t h e i n d u c e m e n t or c o n s i d e r a t i o n , s u c h p r o m i s e
           m u s t be f u l f i l l e d . " S a n t o b e l l o , s u p r a , 404 U.S.
           a t 262, 92 S . C t . a t 499, 30 L.Ed.2d a t 433.

I t s c l e a r t h a t t h e S a n t o b e l l o h o l d i n g was b a s e d i n p a r t o n ana-

loglies to contract law.
           However, t h e r e a p p e a r s to be a r e c e n t t r e n d away from a

s t r i c t c o n t r a c t c h a r a c t e r i z a t i o n of a p l e a b a r g a i n agreement, a t
l e a s t b e f o r e a c o n t r a c t is f o r m e d , and t o w a r d t h e r e a s o n a b l e
expectations of the defendant's counsel.                               I n Cooper v. U.S.              (4th
Cir.      1 9 7 9 ) , 594 F.2d 12, a p l e a bargain arrangement w a s o f f e r e d
b y t h e p r o s e c u t o r and a c c e p t e d by t h e d e f e n d a n t .       The d e f e n s e

c o u n s e l t h e n made numerous u n s u c c e s s f u l a t t e m p t s to c o n t a c t t h e

p r o s e c u t o r by t e l e p h o n e t o a c k n o w l e d g e a c c e p t a n c e and when con-
t a c t was f i n a l l y made, he was i n f o r m e d t h e of f e r had b e e n
w i t h d r a w n , 594 F.2d a t 1 5 .
           The c o u r t a c k n o w l e d g e d t h a t b y s t r i c t c o n t r a c t l a w
p r i n c i p l e s no c o n t r a c t had a r i s e n b u t s t i l l c o n c l u d e d t h a t r e l i e f
m u s t be g i v e n and e n f o r c e d t h e p l e a p r o p o s a l to t h e e x t e n t t h e n
possible.         More i m p o r t a n t l y , t h e C o u r t d e s c r i b e d t h e t e s t to be
a p p l i e d and t h e s o u r c e s o f d e f e n d a n t ' s r i g h t s :
           "We hold i n s t e a d t h a t under a p p r o p r i a t e
           circumstances--which we f i n d here--a c o n s t i t u -
           t i o n a l r i g h t to e n f o r c e m e n t o f p l e a p r o p o s a l s
           may a r i s e b e f o r e a n y t e c h n i c a l I c o n t r a c t ' h a s
           b e e n f o r m e d . and o n t h e b a s i s a l o n e o f e x p e c -
                                                                                 &


           t a t i o n s r e a s o n a b l y f o r m e d i n r e l i a n c e --
                                                                             upon t h e
                      of th       -                               -
           h o n o r - -e a o v e r n m e n t i n m a k i n a - a b i d i n s bv
                                                                       and
           i t s p r o p o s a l s . A t w h a t point t h i s r i g h t a r i s e s
                                                                                      -   A



           s h o r t of t h e s t r u c k b a r g a i n or any t a n g i b l e ,
           o b j e c t i v e a c t s o f r e l i a n c e we need n o t a t t e m p t
           t o s a y h e r e as a matter o f g e n e r a l r u l e .


           "We b e g i n by n o t i n g t h a t two d i s t i n c t s o u r c e s of
           c o n s t i t u t i o n a l r i g h t are involved h e r e : most
           o b v i o u s l y and d i r e c t l y , t h e r i g h t to f u n d a m e n t a l
           f a i r n e s s embraced w i t h i n s u b s t a n t i v e d u e p r o c e s s
           g u a r a n t e e s ; less d i r e c t l y p e r h a p s , b u t nonethe-
           l e s s i m p o r t a n t l y , t h e S i x t h Amendment r i g h t to
           e f f e c t i v e a s s i s t a n c e of c o u n s e l . " 594 F.2d a t 1 8 .
           ( Emphasis added. )

S e v e r a l o t h e r c o u r t s have adopted t h e - per r a t i o n a l e .
                                                       Coo
                                                         -                                       See
Enforcing Plea Bargains:                    A S t e p Beyond C o n t r a c t Law,           4 0 Md.
L a w Rev.     90, 114 (1981).
            Here t h e D i s t r i c t C o u r t a c c e p t e d t h e c o u n t y a t t o r n e y ' s

v e r s i o n o f t h e a g r e e m e n t and r e j e c t e d d e f e n s e c o u n s e l s 9 a r g u m e n t .
T h e r e is s u b s t a n t i a l e v i d e n c e i n t h e r e c o r d to s u p p o r t t h i s d e c i -

sion.       The s t a n d a r d of r e v i e w is w h e t h e r f i n d i n g s of f a c t and
c o n c l u s i o n s of law are c l e a r l y e r r o n e o u s :
            " F i n d i n q s of f a c t s h a l l n o t be set a s i d e u n l e s s
                          -
            c l e a r l y e r r o n e o u s , and due r e g a r d s h a l l be g i v e n
            t o t h e o p p o r t u n i t y o f t h e t r i a l c o u r t to j u d g e
            t h e c r e d i b i l i t y of t h e w i t n e s s e s . " Rule 5 2 ( a ) ,
            3I.R.Civ.P.
            N e i t h e r S a n t o b e l l o n o r Cooper r e q u i r e r e v e r s a l i n
t h i s case.       A l t h o u g h d e f e n s e c o u n s e l would h a v e u s b e l i e v e

t h a t t h e J u l y 2 , 1 9 8 0 , l e t t e r embodied t h e a g r e e m e n t , t h e r e is
a m p l e e v i d e n c e t h a t t h e r e were s u b s e q u e n t n e g o t i a t i o n s b e t w e e n
t h e p a r t i e s to s u c h an e x t e n t t h a t t h e terms of t h e l e t t e r s h o u l d

n o t h a v e b e e n r e l i e d upon by d e f e n d a n t ' s a t t o r n e y s .        For example,

t h e l e t t e r s t a t e s t h a t d e f e n d a n t would p l e a d g u i l t y t o t h e c h a r g e
of sexual intercourse without consent.                              However, t h i s term of t h e

a g r e e m e n t was c h a n g e d t o a p l e a of g u i l t y to t h e c h a r g e o f s e x u a l
a s s a u l t . Thus t h e f i n a l p l e a e n t e r e d d i d n o t r e s t " i n a n y

s i g n i f i c a n t d e g r e e on a p r o m i s e o r a g r e e m e n t of t h e p r o s e c u t o r "

t o recommend a s u s p e n d e d s e n t e n c e .          Santobello, supra.
            Here t h e u n c o n t r o v e r t e d f a c t s i n d i c a t e t h a t t h e d e f e n d a n t

was o r i g i n a l l y s e n t e n c e d on November 3 , 1 9 8 0 .             The c o u n t y a t t o r -

n e y d i d n o t recommend a s u s p e n d e d s e n t e n c e a t t h a t t i m e .              The
f i r s t t i m e t h e quoted l e t t e r or a l l e g e d p l e a bargain f o r a

s u s p e n d e d s e n t e n c e was p r e s e n t e d to t h e D i s t r i c t C o u r t was o v e r
t w o m o n t h s l a t e r on J a n u a r y 7 , 1 9 8 1 .       I f d e f e n d a n t and h i s coun-

s e l were i n d u c e d to e n t e r a g u i l t y p l e a o n J u l y 1 5 , 1 9 8 0 , b y t h e

a l l e g e d p r o m i s e o f t h e c o u n t y a t t o r n e y t o recommend a s u s p e n d e d
s e n t e n c e , why d i d t h e y w a i t u n t i l J a n u a r y 7 , 1 9 8 1 , to i n f o r m t h e
D i s t r i c t C o u r t of t h e q u o t e d l e t t e r and a l l e g e d p r o m i s e of t h e

county attorney?              A r e these uncontested                f a c t s consistent with
e x p e c t a t i o n s r e a s o n a b l y formed i n r e l i a n c e upon t h e a l l e g e d pro-

mise o f t h e c o u n t y a t t o r n e y t o recommend a s u s p e n d e d s e n t e n c e
u n d e r t h e Cooper r a t i o n a l e ?      Not a t a l l !

           A c c o r d i n g l y , w e h o l d t h a t t h e d e f e n d a n t ' s s u b s t a n t i v e due
p r o c e s s r i g h t s were n o t v i o l a t e d u n d e r t h e c i r c u m s t a n c e s of t h i s
case.      The judgment o f c o n v i c t i o n and s e n t e n c e are a£ f i r m e d .




                                                                                                        \
                                                Chief J u s t i c e



W e concur:
Mr. Justice Daniel J. Shea dissenting:

     The real evil lies in the fact that we remanded this
case for an evidentiary hearing before a district judge
who had already held that a plea bargain did not exist and
was determined to be harsh as possible in sentencing.     It
was a foregone conclusion that in the evidentiary hearing he
would accept the county attorney's version of what happened
which would enable him to keep the sentence intact. This
Court should have ordered an evidentiary hearing before a
different district judge.
     The only fair way to handle this case would be to order
a different district judge to determine whether there was a
plea bargain.   The original district judge already determined

in his own mind what should be done with the defendant.